DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-11, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being an anticipated by US 2020/0235716 A1 (Eid).

Re claim 1, Eid teaches a semiconductor device (packaged system 100), comprising: 
a first semiconductor chip (active die 102); 
a first planar waveguide transmission line (transformer 154) arranged within a Back End of Line (BEOL) metal stack of the first semiconductor chip, wherein the first planar waveguide transmission line comprises line sections (first winding 156 and second winding 158) situated opposite one another; and 
a second planar waveguide transmission line (transformer 184) arranged over the first semiconductor chip and electrically coupled to the first planar waveguide transmission line, wherein the second planar waveguide transmission line comprises line sections (first winding 186 and second winding 188) situated opposite one another, wherein the second planar waveguide transmission line is part of a redistribution structure arranged above the first semiconductor chip, and wherein the redistribution structure comprises a redistribution layer of a semiconductor package (package substrate 104) (Fig. 1).

    PNG
    media_image1.png
    424
    718
    media_image1.png
    Greyscale

Re claim 4, Eid teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line each comprise at least one of. a stripline, a microstrip, or a coplanar waveguide (Fig. 1).

Re claim 5, Eid teaches wherein the first planar waveguide transmission line is part of a BEOL wiring structure arranged within the first semiconductor chip, and wherein the BEOL wiring structure provides an electrical connection between an electronic active component (active devices 124) integrated into the first semiconductor chip and an external terminal (contacts 162) of the first semiconductor chip to transmit a signal generated in the first semiconductor chip (Fig. 1).

Re claim 6, Eid teaches wherein the redistribution structure comprises a redistribution layer (metallizations 174) of a carrier substrate (package substrate 104) for the first semiconductor chip (Fig. 1).

Re claim 8, Eid teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line are each configured to transmit signals having a frequency of greater than 1 GHz ([0077]).

Re claim 21, Eid teaches a method for producing a semiconductor device (packaged system 100), wherein the method comprises: 
forming a first planar waveguide transmission line (transformer 154) within a Back End of Line (BEOL) metal stack of a semiconductor chip (active die 102), wherein the first planar waveguide transmission line has line sections (first winding 156 and second winding 158) situated opposite one another; 
forming a second planar waveguide transmission line (transformer 184) over the semiconductor chip, wherein the second planar waveguide transmission line has line sections (first winding 186 and second winding 188) situated opposite one another, and wherein forming the second planar waveguide transmission line is carried out during a process of forming a redistribution layer of a semiconductor package (Fig. 1); and 
electrically coupling the first planar waveguide transmission line to the second planar waveguide transmission line (transformers send signals between chip and package substrate).

Claim(s) 1-6, 8-9, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,233,061 B1 (Conn).

Re claim 1, Conn teaches a semiconductor device, comprising: 
a first semiconductor chip (integrated circuit die 1011); 
a first planar waveguide transmission line arranged within a Back End of Line (BEOL) metal stack of the first semiconductor chip, wherein the first planar waveguide transmission line comprises line sections (ground plane 1047 and signal lead 1053) situated opposite one another; and 
a second planar waveguide transmission line arranged over the first semiconductor chip and electrically coupled to the first planar waveguide transmission line, wherein the second planar waveguide transmission line comprises line sections (package ground line 1051 and signal conductor 1054) situated opposite one another, wherein the second planar waveguide transmission line is part of a redistribution structure arranged above the first semiconductor chip, and wherein the redistribution structure comprises a redistribution layer of a semiconductor package (integrated circuit package 1012) (Fig. 14).

    PNG
    media_image2.png
    244
    555
    media_image2.png
    Greyscale

Re claim 2, Conn teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line are electrically coupled to one another by via connections (micro-bumps 1044 and 1045) situated opposite one another.

Re claim 3, Conn teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line comprise line sections situated opposite one another continuously over an entire course from a beginning of the first planar waveguide transmission line to an end of the second planar waveguide transmission line (Fig. 14).

Re claim 4, Conn teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line each comprise at least one of. a stripline, a microstrip, or a coplanar waveguide (Fig. 14).

Re claim 5, Conn teaches wherein the first planar waveguide transmission line is part of a BEOL wiring structure arranged within the first semiconductor chip, and wherein the BEOL wiring structure provides an electrical connection between an electronic active component integrated into the first semiconductor chip and an external terminal of the first semiconductor chip to transmit a signal generated in the first semiconductor chip (Col. 13 lines 45-67 and Col. 14 lines 1-35).

Re claim 6, Conn teaches wherein the redistribution structure comprises a redistribution layer of a carrier substrate for the first semiconductor chip (integrated circuit package 1012).

Re claim 8, Conn teaches wherein the first planar waveguide transmission line and the second planar waveguide transmission line are each configured to transmit signals having a frequency of greater than 1 GHz (this is intended use and Applicant has not explained a structural limitation on the transmission lines to achieve this function).

Re claim 9, Conn teaches wherein: wherein the first planar waveguide transmission line and the second planar waveguide transmission line each comprise two metal layers separated from one another by a dielectric material, and wherein a first of the two metal layers comprises a ground layer and a second of the two metal layers comprises a signal-carrying metal layer (Fig. 14).

Re claim 21, Conn teaches a method for producing a semiconductor device, wherein the method comprises: 
forming a first planar waveguide transmission line within a Back End of Line (BEOL) metal stack of a semiconductor chip, wherein the first planar waveguide transmission line has line sections (ground plane 1047 and signal lead 1053) situated opposite one another; 
forming a second planar waveguide transmission line over the semiconductor chip, wherein the second planar waveguide transmission line has line sections (package ground line 1051 and signal conductor 1054) situated opposite one another, and wherein forming the second planar waveguide transmission line is carried out during a process of forming a redistribution layer of a semiconductor package; and 
electrically coupling the first planar waveguide transmission line to the second planar waveguide transmission line (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0235716 A1 (Eid).

Re claim 12, Eid teaches wherein a distance between directly adjacent metal layers of the second planar waveguide transmission line is in a range of 2 micrometers to 20 micrometers (15-60 microns [0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812